Form OFRDI
                                    UNITED STATES BANKRUPTCY COURT
                                      California Northern Bankruptcy Court

In Re: Lauren J. Massa−Lochridge                              Case No.: 19−42592 RLE 13
        Debtor(s)                                             Chapter: 13

                       ORDER FOR INDIVIDUALS IN CHAPTER 13 CASE TO
               FILE REQUIRED DOCUMENTS AND NOTICE OF AUTOMATIC DISMISSAL


The debtor(s) named above failed to file the documents listed below when the case was commenced:

    Summary of Your Assets and Liabilities and Certain Statistical Information (Official Form 106Sum)
    Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
    Schedule A/B: Property (Official Form 106A/B)
    Schedule C: The Property You Claim as Exempt (Official Form 106C)
    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
    Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G)
    Schedule H: Your Codebtors (Official Form 106H)
    Schedule I: Your Income (Official Form 106I)
    Schedule J: Your Expenses (Official Form 106J)
    Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)
    Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period (122C−1)
    Chapter 13 Calculation of Your Disposable Income (122C−2)
    Chapter 13 Plan


  IT IS HEREBY ORDERED that unless, within 14 days of the petition date, the debtor(s) file each document listed
above, the court may dismiss this case without further notice or a hearing. 11 U.S.C. § 521(a), Fed. R. Bankr. P.
1007(b)(1), (c).

   The debtor(s) may request an extension of time to file the documents noted above, but must do so before 14 days
from the petition date, or the expiration of any extension previously granted. The request may be filed electronically,
mailed, or delivered in person to the address stated below, but it must be received by the court before the 14 days or
any extension previously granted have expired. If an extension is granted and the documents are not filed, the case
may be dismissed.

   IT IS FURTHER ORDERED the debtor(s) must provide payment advices directly to the trustee at least 7 days
prior to the first date set for the meeting of creditors under 11 U.S.C. § 341. The debtor(s) is referred to the court's
website for further details: http://www.canb.uscourts.gov/order/amended−general−order−no−32−payment−advices.
11 U.S.C. § 521(a)(1)(B)(iv), Fed. R. Bankr. P. 1007(b)(1), (c).

Clerk, U.S. Bankruptcy Court
1300 Clay Street, Suite 300
Oakland, CA 94612


Dated: 11/18/19                                      By the Court:


                                                     Roger L. Efremsky
                                                     United States Bankruptcy Judge



      Case: 19-42592          Doc# 4      Filed: 11/18/19      Entered: 11/18/19 09:14:29            Page 1 of 1
